



COURT OF APPEAL FOR ONTARIO

CITATION: Foote (Re), 2019 ONCA 731

DATE: 20190919

DOCKET: C66159

Watt, Miller and Fairburn JJ.A.

IN THE MATTER OF:  Ian R. Foote

AN APPEAL
    UNDER PART XX.1 OF THE
CODE

Anita Szigeti, for Ian Foote

Erica Whitford, for the Crown

Kathryn Hunt, for the Center for
    Addiction and Mental Health

Heard: September 13, 2019

On appeal against the disposition of the
    Ontario Review Board dated November 7, 2018.

REASONS FOR DECISION

[1]

This is an appeal from an Ontario Review Board
    detention order with privileges up to the possibility of community
    accommodation approved by the hospital. The appeal is based on three grounds:

(a)

the reasons were insufficient because the Board failed to properly
    address the appellants evidence and resolve the content of that evidence
    against the totality of the record;

(b)

there was a procedural error in light of the fact that the Board
    made a determination without having access to important information; and

(c)

the Board failed to adequately address why a conditional discharge
    was not the least onerous and restrictive disposition available.

[2]

We do not agree that the Board erred in any of these
    respects.

[3]

The Board was under no obligation to review the
    appellants evidence in fine detail. The reasons reflect that the Board
    adequately summarized the appellants evidence and grappled with its core
    content. Among other things, the appellant testified that he does not have a
    mental illness and denies delusional thinking. This central aspect of the
    appellants evidence was rejected by the Board. That rejection is clear based
    upon the Boards considered and reasoned acceptance of contrasting evidence in
    the case, including that of the treating psychiatrists who addressed the
    appellants ongoing psychiatric condition and his delusional thought processes:
R. v. J.J.R.D.

(2006), 215 C.C.C. (3d) 252 (Ont. C.A.), leave
    to appeal refd [2007] S.C.C.A. No. 69, at para. 53. The Board clearly accepted
    that evidence, the corollary of which was that they rejected the appellants
    denials.

[4]

Nor do we see any procedural error in this case.
    The Board very helpfully set out what it saw as gaps in the record, suggesting
    the types of documents that should be gathered before the next annual hearing.
    Despite those observations, the Board specifically noted that it was satisfied
    that the issues to be resolved could be properly addressed on the existing
    record. We see no error in that conclusion and agree that proceeding without an
    adjournment was wise given that the Boards disposition resulted in the
    appellant moving to a less restrictive setting than the one he was detained in
    at the time of the hearing.

[5]

Finally, we disagree that the Board erred in
    concluding that a detention order was required. Specifically, the appellant
    says that the Board failed to explain why a conditional discharge was not the
    least restrictive disposition available. We disagree.

[6]

The reasons are clear as to why a detention
    order was made and that finding fell within a range of reasonable outcomes. The
    Board concluded that left without hospital oversight, the appellant would
    experience a recurrence of his psychotic symptoms, including delusional
    beliefs about the victim he had stalked, would not take his medication, and
    would engage in seriously harmful criminal conduct, similar to that of the
    index offences. The evidentiary record supports those findings, including that
    the appellant:

·

suffers from a major mental illness;

·

has continued to engage in delusional thinking
    while in the hospital;

·

has a substance abuse disorder, including having
    consumed crystal methamphetamine;

·

has refused to take antipsychotic medication
    that is considered by the medical professionals as the principal risk
    management tool;

·

has a lack of insight into his symptoms and poses
    a significant risk to the public; and

·

has an established record of not complying with
    court orders.

[7]

We see no error in the Boards conclusion that
    the appellant continues to pose a significant threat to the safety of the public.
    The Board gave appropriate consideration to a conditional discharge, finding
    upon the evidence it accepted that the appellant is not currently in a
    position to be discharged into the community. We would defer to that finding.

[8]

We see no basis upon which to intervene in the
    Boards decision. The appeal is dismissed.

David Watt J.A.

B.W. Miller J.A.

Fairburn J.A.


